Case 18-40910-JMM         Doc 108    Filed 08/16/19 Entered 08/16/19 15:33:19            Desc Main
                                    Document     Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF IDAHO

 DOUBLE L FARMS, INC.,
                                                        Case No. 18-40910-JMM
                Debtor,
                                                        Chapter 11



       ORDER APPROVING STIPULATION FOR ADEQUATE PROTECTION
    PAYMENTS TO FARM CREDITAND MODIFICATION OF CASH COLLATERAL
                             BUDGET

        Upon consideration of the Motion to Approve Stipulation for Adequate Protection

 Payments to Farm Credit and to Modify Cash Collateral Budget, filed on July 24, 2019, [Dkt No.

 105] (“Motion”), by Farm Credit Services of America, PCA (“Farm Credit”), regarding the

 Stipulation for Adequate Protection Payments to Farm Credit and applicable cash collateral

 budget, executed by Farm Credit and Debtor, Double L Farms, Inc., filed in this matter with the

 Motion; there being no objection filed to the Motion, as indicated in the Statement of No

 Objection filed on August 12, 2019, [Dkt No. 106]; and after considering the record herein, this

 Court finds good cause exists to approve the Motion:

        IT IS HEREBY ORDERED, that the Motion is granted and the Stipulation for Adequate

 Protection Payments to Farm Credit is approved according to the terms therein and the cash

 collateral budget is modified to allow for the payments set forth therein;




 ORDER APPROVING STIPULATION FOR ADEQUATE PROTECTION
 PAYMENTS TO FARM CREDIT - 1
                                                                                56237.0002.12038206.2
Case 18-40910-JMM         Doc 108    Filed 08/16/19 Entered 08/16/19 15:33:19              Desc Main
                                    Document     Page 2 of 3




        IT IS FURTHER ORDERED, that if the Debtor (1) fails to comply with the terms set

 forth in the Stipulation; or (2) fails to comply with any other terms and provisions of the eventual

 confirmed Chapter 11 plan as to Farm Credit; then Debtor shall have ten (10) days to make such

 payment or to cure such default after written notice is mailed (including email) to Debtor’s

 counsel. If the Debtor thereafter fails to make such payment or to cure such default the full

 amount due under the Loans, then the obligations under the Loans shall be accelerated and due

 and owing, and provided the automatic stay is still in effect, Farm Credit shall be entitled to seed

 an Order from the Bankruptcy Court, immediately annulling, terminating, modifying, and

 removing the automatic stay imposed pursuant to 11 U.S.C. § 362(a), as against Farm Credit

 without further proceedings. Farm Credit may thereupon proceed to exercise all rights and

 remedies it has under the Loans and according to the laws of the State of Idaho;

        IT IS FURTHER ORDERED, that this Order is effective immediately upon entry; and

        IT IS FURTHER ORDERED, that this Order survives a conversion or dismissal of this

 bankruptcy action.

                                       DATED: August 16, 2019



                                       ________________________
                                       JOSEPH M. MEIER
                                       CHIEF U. S. BANKRUPTCY JUDGE

 The Court modified the Order submitted by counsel by eliminating the last sentence




 ORDER APPROVING STIPULATION FOR ADEQUATE PROTECTION
 PAYMENTS TO FARM CREDIT - 2
                                                                                  56237.0002.12038206.2
Case 18-40910-JMM       Doc 108    Filed 08/16/19 Entered 08/16/19 15:33:19    Desc Main
                                  Document     Page 3 of 3




        Submitted by:


 /s/ Sheila R. Schwager
 Sheila R. Schwager, ISB No. 5059
 HAWLEY TROXELL ENNIS & HAWLEY LLP
 Attorneys for Farm Credit Services of America, PCA




 ORDER APPROVING STIPULATION FOR ADEQUATE PROTECTION
 PAYMENTS TO FARM CREDIT - 3
                                                                      56237.0002.12038206.2
